DETAILED ACTION
This Office Action is responsive to the Amendment filed 4 December 2020.  

Claims 1, 3-5, 11 and 21-23 are now pending.  The Examiner acknowledges the 

amendments to claims 1, 3, 4, 11 and 21-23, as well as the cancellation of claims 8-10 

and 24-26.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 at line 12 recites the limitation "the receiving component".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this limitation will be construed as “the listening device”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 11, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ullmann (U.S. Pub. No. 2009/0149699).  Regarding claims 1 and 5, Ullmann discloses a realtime feedback response system for providing relaxation to an individual, comprising:  a first sensor (“electro-acoustic converter” or microphone [0021]); a second sensor (two microphones - [0021]); and a listening device (headphones) coupled to the first sensor and the second sensor [0031] via a wired or wireless connection [0021] and configured to receive a heartbeat aural signal generated by the individual’s body from the first sensor [0035] and a breathing aural signal generated by the individual’s body from the second sensor [0035] and to generate sounds representing the heartbeat aural signal and the breathing aural signal ([0037], [0038] and [0043]).  Regarding claim 3, one or both of the first sensor and the second sensor comprises a microphone [0021].
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ullmann (U.S. Pub. No. 2009/0149699) in view of Ly et al. (U.S. Pub. No. 2013/0123570).  Regarding claims 4 and 22, Ullman discloses the invention as claimed, see rejection supra, to include wherein first sensor and the second sensor are embedded in bed area or mattress ([0034] and [0035]), however Ullman fails to disclose explicitly that the first second and the second sensor are embedded in a ring or a pendant of a necklace. Ly et al. (hereinafter Ly) teaches a haptic feedback device that mimics the inhaling and exhaling motion of breathing (see Abstract), wherein a sensor for detecting such is integrated into a device worn by the individual such as a watch, bracelet, ring, patch or armband in order to interface directly with the skin of an individual.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electro-acoustic converters (microphones) to be placed adjacent a user to pick up physiological functions as taught by Ullman, into a ring as suggested by Ly as Ly discloses that a sensor integrated into an item worn by the individual or in an article in physical contact with an individual enables direct interface with the skin of the individual ([0029] and [0036] of Ly).  
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 11 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791